Citation Nr: 0936191	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of stress 
fractures, tibial shaft and navicular bone, of the right 
lower extremity evaluated as 10 percent disabling prior to 
December 1, 2007, to include whether the reduction in the 
evaluation of service-connected residuals of stress 
fractures, tibial shaft and navicular bone, of the right 
lower extremity from 10 percent to a noncompensable rating, 
effective December 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2007, the Veteran requested a higher rating for 
the service connected residuals of stress fractures, tibial 
shaft and navicular bone, of the right lower extremity from 
10 percent.  A rating action in September 2007 reduced the 10 
percent rating to zero percent effective December 1, 2007.  
Hence, both the issue of an increased rating and propriety of 
the reduction from 10 percent to zero percent are before the 
Board.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in May 2009.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to December 1, 2007, residuals of stress fractures, 
tibial shaft and navicular bone, of the right lower 
extremity, were not manifest by marked symptoms.

3.  The proper procedures for a rating reduction were 
followed.

4.  The RO's decision to reduce the Veteran's evaluation for 
residuals of stress fractures , tibial shaft and navicular 
bone, of the right lower extremity from 10 percent to a 
noncompensable rating was supported by the evidence contained 
in the record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of stress fractures , tibial shaft and navicular 
bone, of the right lower extremity, have not been met; the 
criteria for a rating reduction from 10 percent to a 
noncompensable rating have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 
5099, 5014 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2007 and June 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in February 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

501
4
Osteomalacia.


The diseases under diagnostic codes 5013 through 
5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, 
except gout which will be rated under diagnostic 
code 5002.
20
38 C.F.R. § 4.71a, Diagnostic Code 5014 (2008)

527
1
Ankle, limited motion of:
Ratin
g

Marked:
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008)

 
38 C.F.R. § 4.71, Plate II (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  38 
C.F.R. § 3.105(e) (2008).

In this case, a June 2003 rating decision awarded service 
connection for stress fractures, tibial shaft and navicular 
bone, of right lower extremity, effective June 18, 2003.  A 
10 percent rating was awarded.  The rating decision also 
notified the Veteran that the 10 percent rating was not 
considered permanent and that it was subject to the results 
of a future examination.

The Veteran stated in January 2007 that his leg had been 
giving him a lot of pain.  He said that the pain radiated up 
and down his leg.  He stated that he self-medicated with 
Tylenol.

A VA treatment record from January 2007 indicates that there 
was no heat, redness, or swelling of the Veteran's 
musculoskeletal system.

On VA examination in February 2007, the Veteran reported that 
his disorder had worsened.  He reported lower leg and knee 
swelling that ached.  It was noted that the Veteran denied 
tingling, numbness, or locking.  He experienced weakness.  He 
indicated that during his work as a landscaper his extremity 
would swell with increasing pain and stiffness.  He indicated 
he lost between two to three days a month of work due to his 
disorder.  He said that his pain rated a 5 on a 0 (low) to 10 
(high) pain scale.  The examiner noted that the Veteran could 
dress, bathe, and clothe himself.  No hospitalizations were 
noted since the Veteran left active duty.  The examiner 
observed that the Veteran could walk with an even and well-
balanced gait, heel-toe walk, and walk on his heels.  It was 
noted that there was some tenderness to his right leg when he 
was walking on his tiptoes.  The examiner found that the 
Veteran's legs were symmetrical bilaterally.  On palpation on 
the medial side of the tibia there was an area of bulging.  
The examiner said there were no abnormal findings with range 
of motion.  Flexion of the knee was to 140 degrees, and 
extension of the knees was full.  Ankles had full range of 
motion.  He was non varus, non valgus.  Reflexes were 2+ 
bilaterally to knee jerks and ankle jerks.  Muscle strength 
was 5/5.  Plantar flexion was intact +2, although there was 
some tenderness to the right shin with plantar and 
dorsiflexion of his right foot.  Tenderness to palpation of 
his right tibia was noted.  The examiner further observed 
that the Veteran was able to squat to a full 90 degrees of 
flexion in both of his knees bilaterally.  He was able to 
complete 10 out of 10 squat repetitions with no pain 
reported, no weakness, fatigue, no locking, or lack of 
endurance.  McMurray and drawer sign were negative in the 
right knee.  K-rays indicated that the right knee was normal 
with no fractures or soft tissue abnormalities.  A right 
fibula X-ray showed no soft tissue swelling over the 
malleolus.  The examiner said that X-rays indicated a normal 
right tibia and fibula.  The examiner concluded by opining 
that there was no orthopedic diagnosis.

In a May 2007 rating action, the Veteran was notified of the 
proposed reduction for stress fractures, tibial shaft and 
navicular bone, of the right lower extremity, from 10 percent 
to noncompensable.

The Veteran reported in June 2007 that his leg pain caused 
swelling and stiffness which was disruptive to his job 
performance.  He felt that his disorder would worsen with 
time.

VA emergency room notes from July 2007 and April 2008 show 
that examinations of the Veteran's musculoskeletal system 
yielded negative results.

In a September 2007 rating decision, the rating for the 
Veteran's stress fractures, tibial shaft and navicular bone, 
of right lower extremity, was reduced from 10 percent to 
noncompensable, effective from December 1, 2007.

Based upon the evidence of record, the Board finds that prior 
to December 1, 2007, a rating in excess of 10 percent for 
residuals of stress fractures, tibial shaft and navicular 
bone, of the right lower extremity, is not warranted.  The 
Board observes that the VA outpatient records are negative 
for any diagnosis of a right lower extremity disorder.  The 
February 2007 VA examiner found that the Veteran had a full 
range of motion of the right knee and ankle, and an X-ray of 
the right tibia and fibula yielded normal results.  Most 
significantly, the Board particularly observes that a VA 
compensation and pension examination performed in 
February 2007 resulted in a finding of no diagnosis.  As the 
Veteran had a full range of motion of his right knee and 
ankle and no current medical diagnosis, the Board finds that 
the claimed disability should not be described as marked, or 
even as moderate, and thus, an evaluation in excess of 10 
percent is not warranted prior to December 1, 2007.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5271 (2008).

The Board also finds the proper procedures for a rating 
reduction to zero percent, effective December 1, 2007, under 
Diagnostic Code 5014, were followed.  The Veteran was 
notified of the proposed reduction by means of a rating 
decision issued in May 2007 that was mailed to his latest 
address of record.  That notice furnished detailed reasons 
for the proposed reduction.  Afterwards, the Veteran was 
given more than 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level, and the reduction was 
enacted by means of an adjudication completed in 
September 2007.  Thus, the proper procedures for a rating 
reduction were followed.

The evidence of record supports the assignment of a 
noncompensable evaluation for the Veteran's stress fractures, 
tibial shaft and navicular bone, of right lower extremity, 
from December 1, 2007.  As analyzed above, the evidence of 
record shows that the symptoms of the Veteran's claimed 
disorder do not rise to a moderate level.  Therefore, the 
rating reduction for service-connected stress fractures, 
tibial shaft and navicular bone, of right lower extremity 
from 10 percent to noncompensable was proper.

Clearly, from the Veteran's statements, he experiences pain 
in his right lower extremity.  The Board has carefully 
considered these statements.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, while 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the Veteran has reported that 
he has had to miss work one or two days per month due to 
pain, the Board finds that this does not rise to the level of 
marked interference with employment.  Pain and some degree of 
interference with employment are accounted for in the regular 
schedular evaluations.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent prior to December 1, 2007, 
for service-connected residuals of stress fractures , tibial 
shaft and navicular bone, of the right lower extremity, is 
not warranted; the rating reduction for service-connected 
residuals of stress fractures , tibial shaft and navicular 
bone, of the right lower extremity from 10 percent to 
noncompensable was proper; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


